DETAILED ACTION
	This is the first Office action on the merits. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on October 17, 2018. It is noted, however, that applicant has not filed a certified copy of the CA 3021190 application as required by 37 CFR 1.55.
While an Interim Copy has been received, it was not accompanied by the requisite statement from Applicant that “the copy filed in the Office is a true copy of the original application as filed in the foreign country (or intellectual property authority)” as required by 37 CFR 1.55(j), and therefore without that statement cannot substitute for a certified copy.

Information Disclosure Statement
The Information Disclosure Statement filed October 22, 2018 was received and considered the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover cavity (claims 2, 4, 11, and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "128" mentioned in line 18 of Page 6 of the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "22".  
The drawings are objected to because there are a plurality of elements in Figure 2 that lack reference characters. See the circled elements in the annotated Figure A below.  

    PNG
    media_image1.png
    700
    893
    media_image1.png
    Greyscale

Figure A

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities:
Reference character “128” is used to designate spring element in Para. [0014] and then cover cavity in Para. [0015]. 
Reference character “14” is used to designate tire in Para. [0010] and then mounted studs in Para. [0020]. 
Reference character “22” is shown in Figure 1 of the drawings but is not mentioned in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180072112 A1 (Lee).
Regarding Claim 1, Lee discloses a valve assembly (Para. [0024]; Figures 1-6) for a tire pressure control system (10) used to control tire pressure of a vehicle, the valve assembly (200) comprising: a 
Regarding Claim 2, Lee discloses the valve assembly of claim 1, as discussed above. Lee further discloses each valve comprises a cover (Para. [0030]; Figures 2-6, cover portion 228) that overlies the valve cavity (control cavity 220) and the valve element (diaphragm 226), an inner surface of the cover defining a cover cavity (230), the valve element comprising a diaphragm (226) secured between the valve cavity and the cover cavity, wherein the diaphragm is exposed to the tire pressure on a valve-facing side of the diaphragm, and atmospheric pressure on a cover-facing side of the diaphragm (Para. [0036]).
Regarding Claim 3, Lee discloses the valve assembly of claims 1 and 2, as discussed above. Lee further discloses the diaphragm (Figures 2 and 6; 226) is biased by a spring element (biasing member 232) positioned between the cover (cover portion 228) and the diaphragm (Para. [0033]).
Regarding Claim 4, Lee discloses the valve assembly of claims 1 and 2, as discussed above. Lee further discloses the cover comprises a vent (Figures 2-6, vent assembly 240) that vents the cover cavity to atmosphere (Para. [0036-0037]).
Regarding Claim 8, Lee discloses the valve assembly of claim 1, as discussed above. Lee further discloses the attachment points comprise a set of apertures (Figures 2-6; 204) sized and aligned to receive two or more wheel studs of the vehicle wheel end (Para. [0025]).
Regarding Claim 10, Lee discloses a method of manufacturing a valve assembly (Para. [0024]; Figures 1-6; 200), comprising the steps of: obtaining a unitary body (base portion 203) having a first face (surface 214), a second face opposite the first face and separated by a thickness (Figure 6 shows the second face of the base portion generally at 203), machining the unitary body to form: attachment points (apertures 204) for mounting the unitary body to a vehicle wheel end (Para. [0025]); and one or more valve cavities (control cavity 220) formed in the unitary body, each of the one or more valve cavities being connected to an air supply passage (Para. [0028]; control port 224) that is connectable to an air supply and a tire supply passage (Para. [0029]; tire port channel 222) that is connectable to a vehicle tire carried by the vehicle wheel end, wherein each of the air supply passage and the tire supply passage are formed in the unitary body (Para. [0028-0029]); mounting a valve element (diaphragm 226) to each of the one or more valves such that the valve element defines an air supply chamber (control cavity 220) in communication with the air supply passage and a tire supply chamber (tire port 212) in communication with the tire supply passage (Para. [0030-0031]); and biasing the valve element toward a closed position that seals between the air supply chamber and the 
Regarding Claim 11, Lee discloses the method of claim 10, as discussed above. Lee further discloses mounting a valve element comprising mounting a cover (Para. [0030]; Figures 2-6, cover portion 228) to the unitary body that overlies the valve cavity (control cavity 220) and the valve element (diaphragm 226), wherein an inner surface of the cover defining a cover cavity (230), and wherein the valve element comprises a diaphragm (226) secured between the valve cavity and the cover cavity, such that the diaphragm is exposed to the tire pressure on a valve-facing side of the diaphragm, and atmospheric pressure on a cover-facing side of the diaphragm (Para. [0036]).
Regarding Claim 12, Lee discloses the method of claims 10 and 11, as discussed above. Lee further discloses biasing the valve element comprising biasing the diaphragm (Figures 2 and 6; 226) by a spring element (biasing member 232) positioned between the cover (cover portion 228) and the diaphragm (Para. [0033]).
Regarding Claim 13, Lee discloses the method of claims 10 and 11, as discussed above. Lee further discloses the cover cavity (Figures 2-6; 230) comprises a vent (vent assembly 240) that is vented to atmosphere (Para. [0036-0037]).
Regarding Claim 17, Lee discloses the method of claim 10, as discussed above. Lee further discloses the attachment points comprise a set of apertures (Figures 2-6; 204) sized and aligned to receive two or more wheel studs of the vehicle wheel end (Para. [0025]).

Claim(s) 1, 5, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,398,743 (Bartos).
Regarding Claim 1, Bartos discloses a valve assembly (Abstract; Figures 1-5, tire isolating valve 20) for a tire pressure control system used to control tire pressure of a vehicle, the valve assembly comprising: a unitary body (valve housing 48) comprising: attachment points (Col. 6 lines 14-17; Figure 3A, openings 71) for mounting the unitary body to a vehicle wheel end (Col. 5 lines 34-45); one or more valve cavities (Figure 3A, annular recess 80 and annular recess 94) formed in the unitary body (Col. 6 lines 23-28); and a plurality of air passages (Figures 3-3A, passageways 92 and 106, passageway portions 116 and 118) formed in the unitary body (Col. 6 lines 58-68, Col. 7 lines 1-3), the plurality of air passages comprising an air supply passage (116 and 118) for connecting to an air supply and a tire supply passage (92 and 106) for connecting to a vehicle tire that is carried by the vehicle wheel end, the air supply passage and the tire supply passage being connected to each of the one or more valve cavities (Col. 6 lines 32-36, 46-51); one or more valves (tire isolating valve 20), each valve comprising: a valve element (Figures 3-3A, diaphragms 88 and 102) mounted to the valve cavity (Col. 6 lines 28-32, 42-46); an air supply chamber (Figure 3A, recesses 80 and 94) in communication with the air supply passage (Col. 8 lines 6-11); and a tire supply chamber (Figures 3-3A, ports 90 and 104) in communication with the tire supply passage (Col. 6 lines 32-36, 46-51); wherein the air supply chamber and the tire supply chamber are defined by the valve cavity (annular recesses 80 and 94) and the valve element (diaphragms 88 and 102), the valve element being biased toward a closed position that seals between the air supply chamber and the tire supply chamber (Col. 6 lines 23-36), the valve element moving to an open position that permits airflow between the air supply chamber and the tire supply chamber upon application of a predetermined pressure within the valve cavity against the valve element (Col. 8 lines 35-56).
Regarding Claim 5, Bartos discloses the valve assembly of claim 1, as discussed above. Bartos further discloses an air supply connector (Figures 2 and 3, coupling housing 52) in communication with each of the air supply passages (Col. 7 lines 27-37), the air supply connector being rotatable relative to the unitary body (Figures 2-3A, valve housing 48), the air supply connector being connected to an air supply hose (Figures 1-3, drop line 38) from an air supply (Col. 5 lines 41-61).
Regarding Claim 10, Bartos discloses a method of manufacturing a valve assembly (Abstract; Figures 1-5, tire isolating valve 20), comprising the steps of: obtaining a unitary body (housing member 66) having a first face (Figure 4 shows axially inner face of housing member 66), a second face opposite the first face and separated by a thickness (Col. 6 lines 17-22; Figure 3A, axially outer face 76), machining the unitary body to form: attachment points (it can be seen in Figures 4 and 5 that fasteners 68 extend through housing members 62, 64, and 66 so that valve housing 48 can be mounted as a unit to the hub) for mounting the unitary body to a vehicle wheel end (Col. 6 lines 4-17); and one or more valve cavities (Figures 3-3A, annular recess 94) formed in the unitary body (Col. 6 lines 36-42), each of the one or more valve cavities being connected to an air supply passage (Col. 8 lines 2-11; Figures 3-3A, passageway 118) that is connectable to an air supply (Figure 1, air source 18 to drop line 38) and a tire supply passage (Figures 3-3A, passage 106) that is connectable to a vehicle tire carried by the vehicle wheel end (Col. 6 lines 46-51), wherein each of the air supply passage and the tire supply passage are formed in the unitary body; mounting a valve element (Figures 3-3A, diaphragm 102) to each of the one or more valves such that the valve element defines an air supply chamber (Figure 3A, recess 94) in communication with the air supply passage (Col. 6 lines 64-68, Col. 7 lines 1-3; Figures 3-3A, passageway 118) and a tire supply chamber (Figures 3-3A, bore 104) in communication with the tire supply passage (Col. 6 lines 42-51; Figures 3-3A, passage 106); and 
Regarding Claim 14, Bartos discloses the method of claim 10, as discussed above. Bartos further discloses the steps of: attaching an air supply connector (Figures 2 and 3, coupling housing 52) to the unitary body in communication with each of the air supply passages (Col. 7 lines 55-62), the air supply connector being rotatable relative to the unitary body (Col. 7 lines 27-31); and connecting the air supply connector to an air supply hose (Figures 1-3, drop line 38) from an air supply (Col. 5 lines 45-56).

Claim(s) 1, 6, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,069,890 (Resare et al.).
Regarding Claim 1, Resare et al. discloses a valve assembly for a tire pressure control system used to control tire pressure of a vehicle, the valve assembly comprising: a unitary body (Prior Art Figure 6, valve body 36) comprising: attachment points for mounting the unitary body to a vehicle wheel end (not labeled but two fasteners can be seen attaching the body to a hub); one or more valve cavities (valve chamber 41) formed in the unitary body; and a plurality of air passages formed in the unitary body, the plurality of air passages comprising an air supply passage (hub port airway 40) for connecting to an air supply and a tire supply passage (tire port airway 38) for connecting to a vehicle tire that is carried by the vehicle wheel end, the air supply passage and the tire supply passage being connected to each of the one or more valve cavities (Col. 3 lines 57-65); one or more valves, each valve comprising: a valve element (diaphragm 37) mounted to the valve cavity; an air supply chamber (valve chamber 41) in 
Regarding Claim 6, Resare et al. discloses the valve assembly of claim 1, as discussed above. Resare et al. further discloses each air supply passage (Prior Art Figure 6, tire port airway 38) comprises a flow restriction that restricts the rate of pressure reduction during a deflation operation through the valve cavity (Col. 3 lines 57-65; it can be seen in Figure 6 that the airway 38 narrows which restricts the rate of pressure reduction).
Regarding Claim 10, Resare et al. discloses a method of manufacturing a valve assembly, comprising the steps of: obtaining a unitary body (Col. 3 lines 57-65; Prior Art Figure 6, valve body 36) having a first face, a second face opposite the first face and separated by a thickness (it can be seen in Figure 6 that the body has a first face on which the diaphragm 37 lies and a second face where the airways enter), machining the unitary body to form: attachment points for mounting the unitary body to a vehicle wheel end (not labeled but Figure 6 shows two fasteners attaching the valve body 36 to a hub); and one or more valve cavities (valve chamber 41) formed in the unitary body, each of the one or more valve cavities being connected to an air supply passage (hub port airway 40) that is connectable to an air supply and a tire supply passage (tire port airway 38) that is connectable to a vehicle tire carried by the vehicle wheel end, wherein each of the air supply passage and the tire supply passage are formed in the unitary body (it can be seen in Figure 6 that the hub port airway 40 and tire port airway 38 are formed in the body 36); mounting a valve element (diaphragm 37) to each of the one or more valves 
Regarding Claim 15, Resare et al. discloses the method of claim 10, as discussed above. Resare et al. further discloses machining the air supply passages (Prior Art Figure 6, tire port airway 38) comprises forming a flow restriction that restricts the rate of pressure reduction during a deflation operation through the valve cavity (Col. 3 lines 57-65; it can be seen in Figure 6 that the airway 38 narrows which restricts the rate of pressure reduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent 6,626,502 (Petrak).
Regarding Claim 9, Lee discloses the valve assembly of claims 1 and 8, as discussed above.
Lee does not disclose the apertures are sized to mount to different wheel stud patterns.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures of the valve assembly disclosed by Lee to be different sizes, such as taught by Petrak, in order for the assembly to be mounted to different wheel stud patterns (Col. 1 lines 11-14) because doing so would increase marketability.
Regarding Claim 18, Lee discloses the method of claims 10 and 17, as discussed above. 
Lee does not disclose the apertures are sized to mount to different wheel stud patterns.
However, Petrak teaches a plate member (Figures 1-3; 11) comprising a plurality of mounting apertures 12 (Col. 2 lines 31-38) of different sizes (Col. 3 lines 43-49, 59-65; Col. 4 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim1ed invention to modify the apertures of the valve assembly disclosed by Lee to be different sizes, such as taught by Petrak, in order for the assembly to be mounted to different wheel stud patterns (Col. 1 lines 11-14) because doing so would increase marketability.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resare et al.
Regarding Claim 7, Resare et al. discloses the valve assembly of claim 1, as discussed above. In a different embodiment, Resare et al. teaches each tire supply passage comprises a supplemental port for selectively connecting an alternate air passage from the air supply to the tire supply passage that bypasses the corresponding valve (it can be seen in Figure 7 that there is a supplemental port shown generally at 6 that would bypass the CTI valve 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed as prior art by Resare et al. to include a 
Regarding Claim 16, Resare et al. discloses the method of claim 10, as discussed above. In a different embodiment, Resare et al. teaches machining the tire supply passage comprises machining a supplemental port in fluid connection with the tire supply passage (it can be seen in Figure 7 that there is a supplemental port shown generally at 6 that would bypass the CTI valve 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed as prior art by Resare et al. to include a supplemental port, as taught by Resare et al., because doing so would allow for quick inflation or deflation of the tire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose valve assemblies similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

/JASON R BELLINGER/Primary Examiner, Art Unit 3617